DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the request for Continued Examination, filed December 15, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims
Claim Rejections - 35 USC § 112 – Not Further Limiting (New Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44-45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from claim 15, which recites “the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 15, 19, 25-27, 44-45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (WO 2011/162756).  
Mello et al. disclose therapeutic oral compositions. The compositions are for the total treatment of the oral cavity, including gingivitis and plaque formation (paragraph 0022). The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures in an amount ranging from 0.01 to 10% (paragraph 0035). Zinc salts comprise 0.01 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% zinc oxide (0.0122 moles of zinc ions), water and xanthan gum (TABLE 1, II).  The invention includes a method of one or more of: reducing hypersensitivity of the teeth; reducing or reducing or inhibiting gingivitis; inhibiting microbial biofilm formation in the oral cavity; reducing accumulation of plaque; treating dry mouth; reducing erosion of the teeth; protecting enamel after erosive challenges; and cleaning and/or whitening the teeth and cleaning the oral cavity, comprising applying to the oral cavity of a patient in need thereof an oral care composition comprising arginine in free or salt form, a mucoadhesive polymer, and at least one component selected from the group consisting of pyrophosphate compounds, zinc salts, potassium salts, strontium salts, and mixtures thereof (Ref. claim 12). The compositions are oral care compositions that are used at least once a day (paragraph 00067).
The instant claims recite 5 microMolar to 1.2 mM of zinc citrate and 12 microMolar to 6 mM or zinc oxide whereas the Mello et al. disclose 0.01 to 1% zinc salts (17.4 microM to 17.14 mM zinc citrate) and (120 microM to 120 mM zinc oxide).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Therefore the claims are obvious over Mello et al. 
The compositions are oral care compositions applied to the oral cavity that treat gingivitis and inhibit microbial biofilms, which would encompass the pathogens, such as Streptococcus mutans, of the instant claims. 

Response to Arguments
The Examiner submits that Mello et al. disclose the compositions are useful for the total or complete treatment of the oral cavity including treating gingivitis and plaque Streptococcus sanguis and Streptococcus mutans. Therefore because plaque is being treated by the compositions of Mello, these bacteria are present. Further it is known in the art that “[t]here are various strains of bacteria that are present in the mouth. These include the following bacteria: Actinobacillus, Actinomycetemitans, Campylobacter recta, Capnocytophaga sp., Eikenella corrodens, Fusobacterium nucleatum, Porphyromonas gingivalis, Prevotella intermedia, Actinomyces naeslundii, Actinomyces viscous, Actinomyces mutans, Streptococcus mutans, [and] Streptococcus sanguis” (DePierro et al., USP 6,723,305; col. 1, line 55 to col. 2, line 8).  Thus the compositions of Mello are treating these bacterial species when introduced into the oral cavity.  


Conclusion
Claims 15-19, 25-27, 44-45 and 48 are rejected.
Claims 1-14 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612